PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/585,000
Filing Date: 14 Aug 2012
Appellant(s): Wilman et al.



__________________
Abigail Cotton
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 32, 35, 37-40, and 84-89 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carey et al (US 5,399,247) in view of Doering et al (US 2006/0261349 A1), Chen et al (US 5,635,258) and Kobashi (US 5,776,323), as evidenced by Semi (“Conversion of Units for Impurity Concentrations in Silicon”, 2011, pages 1-4).

Claim 32: Carey teaches an anode (see e.g. col 3, lines 6-12 of Carey) having at least one major working surface (see e.g. col 11, lines 37-42 of Carey) and consisting of polycrystalline (see e.g. col 11, lines 37-42 of Carey) CVD diamond (see e.g. col 3, lines 62-64 of Carey) forming a solid diamond anode (see e.g. col 3, line 60 of Carey), 

Carey does not explicitly teach a dopant concentration of at least 8 x 1019 atoms/cm3. Carey teaches the anode is used for water treatment (see e.g. col 1, lines 7-30 of Carey) with a concentration of ~2x1018 atom/cm3 (based on a ppm 10,000, see e.g. col 13, lines 55-61 of Carey and the conversion formula in Semi). This concentration is considered close to the claimed range. MPEP § 2144.05 I states “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”. Additionally, Doering teaches a diamond electrode formed via CVD (see e.g. [0025] of Doering) for water purification (see e.g. [0003] of Doering) which uses a concentration of dopant is at least 1017 to 1022 atoms/cm3 (see e.g. [0036] of Doering), which overlaps the claimed range of 8 x 1019 atoms/cm3. It would have been obvious to a person having ordinary skill in the art at the time of filing to use a dopant concentration range of 1017 to 1022 atoms/cm3 because this range is suitable for water treatment electrodes and encompasses the dopant levels of Carey. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. 

19 atoms/cm3, wherein the concentration of dopant atoms in any 0.2 mm3 volume does not vary from the concentration of dopant atoms in any other 0.2 mm3 volume by more than 50%. Carey teaches the diamond anode is formed via CVD (see e.g. col 3, lines 62-64 of Carey). Chen teaches that polycrystalline diamonds formed by CVD can contain defects (see e.g. col 1, lines 20-24 of Chen) and that non-uniform doping makes unsatisfactory diamonds for electric products (see e.g. col 1, lines 43-47 of Chen). The CVD process of Chen forms good quality diamond films meaning they have uniform doping distribution (see e.g. col 1, lines 54-58 of Chen). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify the electrode of Carey to use the CVD method step of Chen because the method of Chen gives uniform doping distribution which creates good quality diamond. Because the boron is uniformly doped throughout the depth of the diamond (see e.g. col 4, lines 54-56 of Chen) and the thickness of Chen is 3 µm-1mm (see e.g. col 5, lines 31-33 of Carey), then it would have been obvious to a person having ordinary skill in the art at the time of invention that the average concentration of dopant in a region of the at least one of the major working surface, to a depth of 50 nm, 1017 to 1022 atoms/cm3 (see e.g. [0036] of Doering), which overlaps the claimed range of 8 x 1019 atoms/cm3, and that the concentration of dopant atoms in any 0.2 mm3 volume does not vary from the concentration of dopant atoms in any other 0.2 mm3 volume by more than 50%. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of 

Carey does not explicitly teach at least one lateral dimension of at least 10 mm. Kobashi teaches a doped polycrystalline diamond electrode (see e.g. abstract and col 6, lines 26-29 of Kobashi) which is 10x20 mm (see e.g. col 6, lines 55-59 of Kobashi). It would have been obvious to a person having ordinary skill in the art a t the time of invention to modify the electrode of Carey to have the dimensions taught in Kobashi because Kobashi teaches these are suitable dimensions doped polycrystalline diamond electrodes.

Claim 35: Carey in view of Doering, Chen, and Kobashi.teaches that the electrode has a longest dimension of at least 10 mm (see e.g. col 6, lines 55-59 of Kobashi).

Claim 37: since the electrode of Carey in view of Doering, Chen, and Kobashi makes the of electrode in claim 32 obvious, the electrode of Carey in view of Doering, Chen, and Kobashi be expected to have an absolute strength measured in three-point bend of greater than 300 MPa. Alternatively, it would have been obvious to a person having ordinary skill in the art at the time of filing that the electrode of Carey in view of Doering, Chen, and Kobashi would have similar strength because the structures are similar.

Claim 38: Carey in view of Doering, Chen, and Kobashi does not explicitly teach that the at least one major working surface of the electrode is the as-grown nucleation face. 

Claim 39: Carey in view of Doering, Chen, and Kobashi does not explicitly teach that the at least one major working surface of the electrode is the as-grown growth face. However, there are only two faces that can be the major working surface. It would have been obvious to a person having ordinary skill in the art at the time of filing to select that as-grown growth face as at least one major working surface because the as-grown growth face is one of two options for the major working surface and KSR rationale E states it obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”.

Claim 40: Carey in view of Doering, Chen, and Kobashi does not explicitly teach that the electrode comprises a first major working surface and a second major working surface wherein the first major working surface is the as-grown nucleation face and the second major working surface is the as-grown growth face. However, Carey in view of Doering, Chen, and Kobashi teaches a standalone diamond anode (see e.g. col 3, lines 62-64 of Carey) which would have two major faces. Thus, it would have been obvious to a person having ordinary skill in the art at the time of filing that the as-grown nucleation 

Claim 84: Carey in view of Doering, Chen, and Kobashi teaches that the dopant in the electrode is selected from lithium, beryllium, nitrogen, phosphorous, sulfur, clhorine, arsenic, selenium or boron (see e.g. col 5, lines 2-15 of Carey).

Claim 85: Carey in view of Doering, Chen, and Kobashi teaches that the dopant is boron (see e.g. col 5, lines 2-15 of Carey). KSR rationale E states it obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”.

Claim 86: Carey in view of Doering, Chen, and Kobashi teaches that the electrode has an average dopant concentration (uniform doping, see e.g. col 1, lines 54-58 of Chen) of at least 1017 to 1022 atoms/cm3 (see e.g. [0036] of Doering), which overlaps the claimed range at least 8 x 1019 atoms/cm3. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 87: Carey in view of Doering, Chen, and Kobashi teaches that the electrical resistivity of the electrode is lower than 20 m Ωcm (0.02 Ωcm, see e.g. col 5, lines 9-16 3 Ωcm or less. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 88: Carey in view of Doering, Chen, and Kobashi teaches that the electrical resistivity of the electrode is lower than 20 m Ωcm (0.02 Ωcm, see e.g. col 5, lines 9-16 of Carey) which overlaps with the claimed range of about 0.005-10 Ωcm. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 89: Carey in view of Doering, Chen, and Kobashi teaches that the at least one major working surface of the electrode is planar (see e.g. col 28, lines 63-65 of Carey).

Claim(s) 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carey in view of Doering, Chen, and Kobashi as applied to claim 32 above, and in further view of Kaneda et al (US 2006/0272939 A1).

Claim 36: Carey in view of Doering, Chen, and Kobashi does not explicitly teach that the electrode has a thickness uniformity such that the minimum thickness as measured . 

(2) Response to Argument
On page(s) 5, the appellant argues that Doering teaches away from combining with Carey, Chen, and Kobashi because Doering “teach that polycrsyalline diamond is not suitable for the anode application”. This is not considered persuasive. Both Carey and Doering teach doped diamond electrodes formed via CVD for use with water treatment with overlapping dopant concentrations. Carey teaches a concentration of ~2x1018 atom/cm3 (based on a ppm 10,000, see e.g. col 13, lines 55-61 of Carey and the conversion formula in Semi) and Doering teaches concentration at least 1017 to 1022 (see e.g. [0036] of Doering). The range of Doering encompasses the concentration of Carey and there would be a reasonable expectation of success with predictable outcomes that the expanded range of Doering would be applicable to Carey because of the similarities discussed above. Furthermore, Doering does not state that polycrystalline is not suitable for anodes. Rather, Doering explains that monocrystalline is preferred and does not suffer from some of the drawbacks polycrystalline do (see e.g. 

On page(s) 5-6, the appellant argues that “a simple substitution of polycrystalline diamond for single crystalline diamond would not lead to the invention of claim 32”. This is not considered persuasive. The rejection of Carey in view of Doering never made that argument. The rejection was expanding the concentration range of Carey based on the teachings of Doering. Again, both Carey and Doering teach doped diamond electrodes formed via CVD for use with water treatment with overlapping dopant concentrations.

On page(s) 6, the appellant argues that one cannot simply substitute the doping of a polycrystalline diamond with a single crystal diamond because of grain boundaries present in polycrystalline diamonds and not in single crystal diamond. This is not considered persuasive. Carey and Doering already show that a concentration of ~2x1018 atom/cm3 is suitable for both types of diamond. Carey teaches that a suitable resistance for the polycrystalline diamond is less than 20 mΩ cm (see e.g. col 5, lines 15-17 of Carey). Doering teaches that the doping concentration of 1017 to 1022 (see e.g. [0036] of Doering) yield electrodes with resistances of 5000-0.01 Ω cm (see e.g. claim 4 of Doering). The teachings of Doering overlap with that of Carey despite differences that might arise with grain boundaries. It is within the skill of a person having ordinary skill within the art to use the disclosures of Carey, which provides guidance for forming the 

On page(s) 7, the appellant argues that Chen is not a qualified reference because it is not concerned with anodes. This is not considered persuasive. The appellant argues that the rejection does not provide any design incentive or market forces which would incentivize someone to look to Chen. This is not considered persuasive. Chen teaches that polycrystalline diamonds formed by CVD can contain defects (see e.g. col 1, lines 20-24 of Chen) and that non-uniform doping makes unsatisfactory diamonds for electric products (see e.g. col 1, lines 43-47 of Chen). The design incentive is to minimize defects.

On page(s) 7, the appellant argues that Chen the standard of “uniformity” disclosed in Chen, which was written in 1995, would not be the same standard used at the time of  the instant invention. This is not considered persuasive. MPEP 2145 VIII states ‘"The mere age of the references is not persuasive of the unobviousness of the combination of their teachings, absent evidence that, notwithstanding knowledge of the references, the art tried and failed to solve the problem." In reWright, 569 F.2d 1124, 1127, 193 USPQ 332, 335 (CCPA 1977)’. Furthermore, Chen teaches that polycrystalline diamonds formed by CVD can contain defects (see e.g. col 1, lines 20-24 of Chen) and that non-uniform doping makes unsatisfactory diamonds for electric products (see e.g. col 1, lines 43-47 of Chen). The CVD process of Chen forms good quality diamond films meaning they have uniform doping distribution (see e.g. col 1, 

On page(s) 8, the appellant argues that Kobashi “does not disclose or suggest an anode consisting of polycrystalline CVD diamond forming a solid diamond anode having the properties as claimed, such as the electrical resistivity of 1 MΩcm or less, and an average concentration of dopant, to a depth of 50 nm, that is at least 8 x 1019 atoms/cm3, and wherein the concentration of dopant atoms in any 0.2 mm3 volume does not vary from any other such volume by more than 50%, among other properties. This is not considered persuasive. The prior art rejection never made the argument that Kobashi did teach these. Kobashi taught a suitable size for the diamond electrodes.

On page(s) 8, the appellant argues that “Semi also does not disclose or suggest relevant properties of a polycrystalline CVD diamond anode”. This is not considered persuasive. The prior art rejection never made the argument that Semi did teach these. Semi was used for conversion calculations. 

On page(s) 9, the appellant argues that “Kaneda also does not disclose or suggest an anode formed of polycrystalline diamond and having the characteristics as claimed”. This is not considered persuasive. The prior art rejection never made the argument that Kaneda did teach these. Kaneda provided motivation for optimize the thickness uniformity. 


Respectfully submitted,
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795        
                                                                                                                                                                                                Conferees:
/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795  

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.